Citation Nr: 0403591	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-02 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than August 20, 1997 
for the grant of a total disability rating based on 
individual unemployability (TDIU), to include whether an 
October 27, 1970 VA rating decision contained clear and 
unmistakable error (CUE).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1965 to July 
1969.  He served in Vietnam and was awarded the Purple Heart 
Medal.  

In a December 1997 rating decision, the RO granted TDIU, 
effective August 20, 1997.  The veteran disagreed with the 
effective date assigned.  In a June 2001 rating action, the 
RO denied entitlement to an effective date earlier than 
August 20, 1997 for the grant of TDIU, including the sub-
issue of whether there was CUE in an October 1970 rating 
decision.  The veteran perfected an appeal as to that issue.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to TDIU was received 
in May 1996.  

2.  A statement from the veteran's employer reported that he 
last worked on August 19, 1997.  There is no evidence showing 
that the veteran was totally disabled due to a service-
connected disability prior to this date.  

3.  In a December 1997 rating decision, the RO granted TDIU, 
effective August 20, 1997.  


CONCLUSIONS OF LAW

1.  The veteran has failed to raise a valid claim of CUE in 
the October 1970 rating decision.  38 C.F.R. § 3.105 (2003).

2.  The criteria for an effective date earlier than August 
20, 1997 for the grant of TDIU have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran in essence contends that he is entitled to an 
effective date for the grant of TDIU from November 1970.  He 
asserts that had his back condition been properly diagnosed 
in 1970 he would have been rated unemployable at that time.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  

The VCAA 

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See, in general, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2002)]; 38 C.F.R. § 3.159 (2003).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the provisions of the VCAA do not apply 
to a claim based on a previous decision having been the 
result of CUE.  See Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).  The Court found that an attempt to obtain 
benefits based on an allegation of CUE "is fundamentally 
different from any other kind of action in the VA 
adjudicative process."  Livesay, 15 Vet. App. at 178.  As 
such, an allegation of CUE does not represent a "claim" but 
rather is a collateral attack on a final decision.  The 
provisions of the VCAA, and its implementing regulation, are 
not, therefore, applicable to the adjudication of the issue 
of CUE in a prior, final decision.  A request for an earlier 
effective date based on CUE, by its very nature, involves 
only the evidence that was before the RO at the time it 
rendered the decision in which the veteran is alleging CUE.  
As a practical matter, the veteran could not submit any 
evidence contemporaneous with the current appeal which could 
potentially change the outcome.  VA has no further duty, 
therefore, to notify the veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining that 
evidence, in that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
the claim.  See also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).

The Board observes in passing that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal of the assigned effective date.  The 
record reflects that he has been informed of the various 
requirements of law pertaining to his appeal in the November 
2002 Statement of the Case.  The veteran has not submitted or 
identified any additional evidence which would have a bearing 
on this case.

Factual background

The basic facts are not in dispute.  

The veteran was wounded in action in Vietnam in September 
1968.  He sustained multiple shell fragment wounds and was 
hospitalized until he was discharged from military service in 
July 1969.  In November 1969, he was awarded service 
connection for multiple shell fragment wounds and was 
assigned a temporary total 100 percent convalescent rating 
under 38 C.F.R. § 4.29.  In March 1970, he was assigned 
separate disability ratings for shell fragment wound scars of 
the 
left arm, low back, left thigh and left elbow.  A combined 50 
percent disability rating was assigned, effective from 
January 22, 1970.  The veteran disagreed with that decision.  
In an October 1970 rating decision, the temporary total 
rating was extended to July 21, 1970.  The four service-
connected disabilities were re-rated, giving the veteran a 
combined rating of 60 percent effective July 22, 1970.  It 
was noted that the veteran was working at a sedentary job.  
The veteran did not appeal that decision.

In October 1995, the veteran filed a claim of entitlement to 
service connection for post-traumatic stress disorder, which 
was granted in a July 1996 RO rating decision.  A 30 percent 
disability rating was assigned, effective from October 31, 
1995, resulting in a combined rating of 70 percent from that 
date.

The veteran filed his claim for TDIU in May 1996.  A November 
1997 statement from the veteran's employer reported that the 
veteran was terminated due to his inability to work 
(presumably because of his service-connected disabilities) 
and that he had last worked on August 19, 1997.  In a 
December 1997 rating decision, the RO granted TDIU, effective 
August 20, 1997.  

Pertinent Law and Regulations

TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  
Consideration may be given to the veteran's level of 
education, special training and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2003).  

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a) (2003).

A total disability rating may also be assigned pursuant to 
the procedures set forth in 38 C.F.R. § 4.16(b) for veterans 
who are unemployable by reason of service- connected 
disabilities, but who fail to meet the percentage standards 
set forth in section 4.16(a) (2003).

Effective dates

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(1) (2003).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2003).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2003).

CUE

An unappealed decision of the RO or the Board becomes final 
and binding and is not subject to revision on the same 
factual basis in the absence of CUE.  Previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 U.S.C.A. 
§§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400 
(2003).

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts. It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  "To prove the existence of clear 
and unmistakable error as set forth in § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 
1374 (Fed. Cir. 2000).

Any claim of CUE must be pled with specificity.  Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  In 
order to show that CUE occurred the evidence must show that 
the law was incorrectly applied to the facts as they were 
known at the time and that, had the error not occurred, the 
decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

When considering a claim of CUE, the determination must be 
made based on the record and the law in existence at the time 
of the prior, final decision.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) [quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992)]; Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2001).  The Board observes that the substance of law and 
regulations pertaining to CUE have not changed since 1970. 

Analysis

Based upon a complete review of the evidence on file, and for 
reasons and bases expressed immediately below, the Board 
finds that the currently assigned effective date of August 
20, 1997 is the earliest effective date assignable for TDIU 
as a matter of law.  

CUE

With respect to CUE, it appears that the veteran is 
contending that VA erred in 1970 when it was stated that he 
had shrapnel in his spinal muscles not in his spine itself.  
The veteran further contends that had the condition been 
properly diagnosed he would not have put himself at risk by 
working unnecessarily with shrapnel in his spine.  He feels, 
therefore, that he should have been considered unemployable 
in November 1970.  

It does not appear that the veteran is contending that he 
filed a claim of entitlement to TDIU, as such, in 1969 or 
1970.  Indeed, he reported an ongoing employment history in 
connection with a July 1970 VA examination, which indicates 
that he worked for three different employers from August 1969 
to July 1970.  [The Board observes in passing that he was in 
receipt of a 100 percent temporary total rating during that 
period.]  A special neuropsychiatric examination which was 
completed in July 1970 noted that the veteran was employed by 
the Diabetes Association as a lab assistant and truck driver.  
The veteran stated that because of his wounds he could not do 
heavy physical work.     

To the extent that it may be inferred from the contentions of 
the veteran and his representative that the veteran believes 
that the RO should have itself raised and adjudicated a TDIU 
claim in 1970, this has not been pled with appropriate 
specificity to constitute a valid claim of CUE.  In any 
event, the veteran does not contend that he filed a specific 
claim for TDIU in 1970.  The evidence in the file at the time 
clearly indicates that the veteran was gainfully employed as 
a lab assistant and truck driver.  There is not a hint in the 
record that the veteran intended to file a claim of TDIU or 
that the RO's consideration of TDIU on its own was called 
for.     
The RO's failure consider a nonexistent TDIU claim in 1970 
does not constitute CUE.

The veteran's assertion of what he implies was a misdiagnosis 
of his back disability by VA physicians in 1970 is basically 
an assertion of CUE on the part of VA physicians.  Medical 
personnel, whether they work for VA or the service 
department, are not adjudicators, and as such, cannot commit 
CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); see 
also, Shockley v. West, 11 Vet. App. 208 (1998) [a claim of 
misdiagnosis could be interpreted as either assertion of 
failure to satisfy duty to assist or disagreement with 
weighing of facts, neither of which can be clear and 
unmistakable error)]  Moreover, an alteration in the 
diagnosis of a disability cannot give rise to CUE.  See 
Kronberg v. Brown, 4 Vet. App. 399, 401 (1993) [where new 
evidence resulting in a diagnosis of chronic mononucleosis 
was unavailable at the time of an initial application for 
benefits, Board's decision that there was no CUE in the 
original adjudication was not arbitrary, capricious or an 
abuse of discretion].

To the extent that the veteran alleges that he placed himself 
at risk because of the purported misdiagnosis in 1970, this 
is not a CUE claim.  If it is anything, it is a possible 
claim under 38 U.S.C.A. § 1151, although the veteran does not 
appear to 
allege that any actual harm arose from the purported 
misdiagnosis or that the veteran placed himself at any risk 
by working.  Indeed, the July 1970 VA examination report 
makes it clear that the veteran had limited his physical 
activities due to his injuries, and the RO rating decision in 
October 1970 took not of the fact that the veteran had opted 
for a more sedentary job.  

Moreover, to the extent the veteran has alleged that a VA 
rating decision, such as that in October 1970, contains CUE 
in its reliance on the alleged misdiagnosis of his back 
disability in the 1970 medical records, he has in effect 
expressed disagreement as to how the facts were weighed or 
evaluated.  Such disagreement in and of itself does not 
constitute a valid claim of CUE.  See Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991); Eddy v. Brown, 9 Vet. 
App. 52 (1996).  

In short, the veteran has not pled with any degree of 
specificity any error of law or fact that allegedly occurred, 
as required by law.  See Andre, 14 Vet. App. at 10.  The 
Board finds, therefore, that the veteran has failed to raise 
a valid claim of CUE in the October 1970 rating decision.  
Therefore, insofar as the veteran attempts to raise a claim 
of CUE in the October 1970 rating decision, it is denied as a 
matter of law.  See Luallen v. Brown, 8 Vet. App. 92, 96 
(1995) [if the veteran fails to plead a valid claim of CUE, 
his claim should be denied as a matter of law].

Earlier effective date

Setting aside the CUE contentions which have been addressed 
above, the veteran still seeks an earlier effective date for 
TDIU.  As discussed in the law and regulations section of 
this decision, effective dates are determined by the date of 
filing of the claim or the date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400 (2003).

The Board has carefully reviewed the record.  See Servello v. 
Derwinski, 3 Vet. App. 196 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  The evidence demonstrates that 
prior to May 1996 the veteran did not submit any claim, 
either formal or informal, for TDIU.  The veteran has pointed 
to no such claim.      

The next area of inquiry is when the veteran became entitled 
to TDIU.  Upon review, the Board finds that there is no 
evidence showing that the veteran was unemployable due to 
service-connected disabilities prior to August 20, 1997.  In 
fact, the evidence showed that he was working prior to that 
date.  In connection with a July 1996 VA examination the 
veteran reported that he was still employed as a salesman and 
working on commission.  The veteran reported in connection 
with October and November 1996 VA examinations that he was 
still employed; a response from his employer (VA Form 21-
4192) dated November 1, 1996 indicated that he was still 
employed.  These records do not suggest that the veteran's 
service-connected disabilities precluded substantially 
gainful employment.  Based on the evidence of record, the 
Board finds no basis for entitlement to TDIU prior to August 
20, 1997, which is the date that entitlement o TDIU arose.  

In short, although the date of receipt of the TDIU claim was 
in May 1996, the "later" event in this case is the date 
entitlement arose, August 20, 1997.  As the evidence 
indicates, the veteran was working in May 1996 when he filed 
his claim for TDIU.  Because the veteran's service-connected 
disabilities did not preclude him from substantially gainful 
employment until August 20, 1997, entitlement to an effective 
date prior to August 20, 1997 for the grant of TDIU is 
precluded as a matter of law.  See 38 C.F.R. § 3.400 (2003).   

For the reasons and bases above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to an effective date prior to August 20, 
1997, for the grant of TDIU.  The benefit sought on appeal is 
accordingly denied.  


ORDER

Entitlement to an effective date earlier than August 20, 1997 
for the grant of TDIU is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



